UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-8048


DALE WALLACE GREEN,

                Plaintiff - Appellant,

          v.

WARDEN FRANK J. BISHOP,

                Defendant – Appellee,

ATTORNEY GENERAL OF MARYLAND,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:13-cv-02342-WMN)


Submitted:   March 27, 2014                   Decided:    April 1, 2014


Before MOTZ, Circuit      Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dale Wallace Green, Appellant Pro Se.       Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dale Wallace Green appeals the district court’s order

dismissing       as   unauthorized       his      successive     28     U.S.C.    § 2254

(2012) petition.           The order is not appealable unless a circuit

justice    or    judge     issues   a   certificate       of   appealability.          28

U.S.C. § 2253(c)(1)(A) (2006); Reid v. Angelone, 369 F.3d 363,

369 (4th Cir. 2004).              A certificate of appealability will not

issue     absent      “a    substantial      showing      of     the    denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating        that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.   Cockrell,     537 U.S. 322,    336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Green has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions        are   adequately       presented     in     the   materials

                                             2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3